Citation Nr: 0624611	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-33 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for residuals of a fracture of left forearm.  

2.  Entitlement to an initial disability rating greater than 
10 percent for arthritis in the left wrist.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter.



ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, that denied entitlement to an 
evaluation in excess of 20 percent for residuals of a 
fracture of left forearm, and granted service connection for 
arthritis of the left wrist and assigned an initial 10 
percent rating, effective February 13, 2003.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

The veteran provided testimony at a Travel Board hearing 
before the undersigned in May 2006.  A transcript of this 
hearing is of record.  

A March 2003 VA examination report reflects that the examiner 
diagnosed the veteran as having post-traumatic arthritis of 
the left hand and noted several scars on the left forearm.  
Subsequently, during the May 2006 hearing the veteran raised 
the issues of entitlement to service connection for arthritis 
of the left hand and entitlement to an increased rating for 
his service-connected scars of the left wrist and forearm.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran is right-hand dominant; therefore, his left 
forearm and wrist are part of his minor upper extremity.

2.  The veteran's residuals of a fracture of left forearm are 
productive of limitation of flexion 95 degrees, with pain.

3.  The veteran's residuals of a fracture of left forearm are 
productive of limitation of pronation to 45 degrees, with 
pain.

4.  The veteran's arthritis of the left wrist is manifested 
by severe limitation of motion, with pain, resulting in 
disability analogous to favorable ankylosis of the minor 
wrist.  


CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating of 20 
percent based on limitation of flexion of the left forearm 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.69, 4.71a, Diagnostic Code 5206 (2005).

2.  The criteria for a disability rating in excess of 20 
percent for impairment of pronation and supination have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.69 
4.71a, Diagnostic Code 5213 (2005).

3.  The criteria for an initial disability rating of 20 
percent for arthritis of the left wrist have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Codes 5214, 5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's assertion that his 
service-connected residuals of fracture, left forearm and 
arthritis of the left wrist are more disabling than currently 
evaluated.  A brief review of the history of this appeal is 
as follows.  Service medical records show that the veteran 
fractured his left radius/ulna after falling down during 
field duty in July 1962.  Immediately after the injury the 
veteran underwent surgery and had two pins placed in his 
radius and ulna.  His arm was placed in a cast until December 
1962.  Subsequently, he underwent physical therapy for his 
left forearm disorder.  His January 1964 separation 
examination shows the following range of motion:  left elbow 
flexion from 5 degrees to 135 degrees, supination of left 
forearm to 15 degrees, and pronation of left forearm to 60 
degrees.  

In an April 1964 rating decision, the RO granted service 
connection for residuals of fracture, left forearm and 
assigned a 20 percent disability rating under Diagnostic Code 
5213, effective January 22, 1964.  In February 2003, the 
veteran filed a claim for an increased rating for his 
service-connected left forearm disorder and to service 
connection for arthritis of the left wrist.  By rating 
decision granted in March 2003 the RO granted service 
connection for arthritis of the left wrist and assigned a 10 
percent disability rating.  

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of the claims for service 
connection, the Board must examine whether the requirements 
under the Veterans Claims Assistance Act of 2000 (VCAA) have 
been satisfied.  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of a February 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant that was issued prior to 
the initial AOJ decision in March 2003.  This February 2003 
letter informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.  The letter also informed the veteran of the 
requirements for establishing entitlement to an increased 
rating in the section and to service connection.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The February 2003 
letter informed the veteran that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  In a February 
2004 statement, the veteran responded that he had no further 
evidence to submit.  Moreover, during the May 2006 Board 
hearing, the veteran was once again informed of the type of 
evidence needed to support his claims, but he did not 
indicate that he had any additional evidence.  In short, the 
Board is satisfied that the duty to notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were met.

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

With regard to the left forearm disorder, the veteran was 
provided with notice of what type of information and evidence 
was needed to establish a disability rating, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
latter element, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In the 
decision below, the Board finds that the veteran's residuals 
of a fracture of left forearm warrants a separate 20 percent 
rating under Diagnostic Code 5206 for limitation of flexion 
of the forearm to 95 degrees with pain and denies entitlement 
to an evaluation in excess of 20 percent for limitation of 
pronation to 45 degrees, with pain.  Because an effective 
date is not being assigned in this decision for the separate 
20 percent rating for the veteran's limitation of flexion of 
the left forearm, further notice at this point is not 
required.  With regard to the veteran's left forearm 
impairment of pronation and supination, because the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for an increased rating under 
Diagnostic Code 5213, any questions as to the appropriate 
effective date to be assigned are rendered moot.  

With regard to the left wrist claim, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  The Board finds, though, that 
the veteran has not been prejudiced.  In Dingess, the Court 
declared, 

In cases where service connection has been granted and 
an initial disability rating and effective date have 
been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, 
thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended 
to serve has been fulfilled.

Dingess, 19 Vet. App. at 491.  No further VCAA notice is 
therefore required with regard to the left wrist issue.

With regard to VA's duty to assist, the VCAA provides that VA 
has a duty to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for VA benefits.  
See 38 U.S.C.A. § 5103A.  This assistance specifically 
includes obtaining all relevant records VA medical records 
and obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(c)(2) and (d) (West 2002).  In the present case, the 
claims folder contains all available VA medical records.  The 
veteran was also afforded VA examinations in March and 
December 2003 and in February 2004.  The Board acknowledges 
that, during the May 2006 hearing, the veteran stated that 
his left forearm and wrist disorders had worsened since the 
December 2003 VA examination.  The Board points out, however, 
the veteran was afforded a subsequent VA examination in 
February 2004, the results of which substantiated his report 
that his service-connected disabilities had increased in 
severity as the examination revealed significant worsening of 
the veteran's left forearm and wrist disorders since the 
December 2003 examination.  However, since the February 2004 
VA examination there appears to be no objectively 
demonstrated worsening of these disorders.  As such, it is 
not necessary to remand this case for another examination.  
Further, the veteran has not identified any other outstanding 
evidence, and the record does not reflect any outstanding 
evidence.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA, see 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005), and the Board will proceed with an analysis of this 
appeal.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2005).  38 C.F.R. § 4.14 does not preclude the 
assignment of separate evaluations for separate and distinct 
symptomatology where none of the symptomatology justifying an 
evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

For rating purposes, a distinction is made between major 
(dominant) and minor musculoskeletal groups.  Handedness for 
the purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  The injured hand, or 
the most severely injured hand, of an ambidextrous individual 
will be considered the dominant hand for rating purposes.  38 
C.F.R. § 4.69.  Here, as the medical evidence shows that the 
veteran is right-hand dominant, for rating purposes, his left 
forearm and wrist are part of his minor upper extremity.

Medical evidence relevant to the level of severity of the 
veteran's service-connected left forearm and wrist disorders 
includes VA examination reports dated in March and December 
2003 and February 2004.  

At the March 2003 examination the veteran complained of 
having daily pain in his left forearm and wrist that was 
relieved by rest and ice.  The pain was rated as a seven or 
an eight on an analog pain scale.  He did not complain of any 
radicular symptoms or sensory loss associated with his left 
forearm/wrist.  On physical examination the examiner noted 
bony prominences, particularly on the medial aspect of the 
left elbow.  The veteran was not able to completely 
straighten the elbow to 0 degrees; he lacked approximately 10 
degrees from doing so.  This was due to joint deformity 
associated with his in-service injury.  He did not complain 
of any pain with range of movement.  He was fully able to 
flex from 10 degrees to 145 degrees.  The left forearm was 
deformed with 15 degrees of inward bowing and a notable loss 
of musculature, particularly about the brachial radialis.  
There was very marked prominence of the ulnar styloid 
process, which appeared to override the area of the 
triquetrum.  The bones of the distal portion of the radius 
and ulna were, in general, laterally displaced in relative 
position to the wrist and the hand.  The navicular tubercle 
was very tender, although there was no appreciable swelling 
and no effusion could be palpated.  The radial border of the 
snuffbox was well defined and abductor pollicis longus and 
extensor pollicis brevis tendons were palpable and were not 
tender.  The veteran was able to fully abduct and adduct the 
thumb and he was able to oppose the thumb with the tips of 
all of the fingers and was able to fold the tips of the 
fingers into the median palmar surface.  However, he lacked 
strength in being able to do this.  

Range of motion studies disclosed that he had left wrist 
dorsiflexion limited to 50 degrees and palmar flexion also 
limited to 50 degrees.  Ulnar and radial deviation were 
decreased to 10 degrees of ulnar deviation and 10 degrees of 
radial deviation.  There was pain and discomfort with 
dorsiflexion, palmar flexion, and ulnar and deep radial 
deviation.  Forearm pronation and supination were both 
limited to 50 degrees and there was no pain or tenderness 
associated with this range of movement.  There was no 
evidence of neuromuscular damage with regard to the hand and 
there was good prominence of the thenar and hypothenar 
eminence.  There were no contractors present and all of the 
joints of the fingers were able to be flexed to at least 90 
degrees.  There was no wasting or atrophy of the interosseous 
musculature.  There were also several well-healed scars.  

The examiner noted that the most prominent observation of the 
left forearm was the abnormal angulation and the abnormal 
alignment of the forearm and wrist with the override 
deformity of the ulnar stirrup styloid.  An X-ray report 
revealed dislocation of the ulna posterior medially with 
positive ulnar variance.  This report also revealed evidence 
of an old healed fracture with deformity at the mid-radius 
and mid-ulna.  

During the December 2003 VA examination the veteran 
reiterated his complaints of pain in the left forearm and 
wrist.  Upon physical examination of the left forearm the 
examiner noted some deformity.  With the forearm in pronated 
position there was varus conformation of the forearm 
confirmation, approximately 15 degrees with the apex of the 
angle at the site of the fracture palpable as a bony 
deformity.  The examiner also noted the following range of 
motion for the left elbow:  flexion to 125 degrees, elbow 
extension to 5 degrees,  pronation to 55 degrees, supination 
to 30 degrees, ulnar deviation to 25 degrees, and radial 
deviation to 0 degrees.  An X-ray report showed multiple old 
fractures in the left forearm.  

The range of motion for the left wrist was noted to be the 
following: extension to 45 degrees, flexion to 10 degrees, 
ulnar deviation to 25 degrees, and radial deviation to 0 
degrees.  An X-ray report showed multiple old radial and 
ulnar fractures on the left, with marked ulnar positive 
variance and degenerative arthritis of the left radiocarpal 
joint.  

During the February 2004 VA examination the veteran reported 
increased pain and decreased range of motion in his left 
forearm and elbow.  On physical examination the examiner 
noted marked abnormality of the contour of the left arm.  At 
the elbow, in standing position, there was ankylosis in 
flexion.  In the palm-down or pronated position of the 
forearm, there was a varus deformity at the mid forearm.  
There was anterior displacement of the ulnar styloid which 
were prominent to inspection.  There appeared to be medial 
displacement of the hand in the palm-down, pronated, 
position.  This position was used as a reference instead of 
the anatomical position because of significant lack of 
supination.  The veteran's range of motion for the left 
forearm was noted to be the following:  left elbow ankylosis 
to 15 degrees in the standing position and active flexion to 
95 degrees for a total range of 80 degrees, pronation to 45 
degrees and supination through neutral to 15 degrees for a 
total pronation/supination range on the left of 60 degrees.  
These ranges could not be increased passively as manipulation 
of the left forearm was painful.  

Range of motion for the left wrist was noted to be the 
following: radial translation and ulnar deviation at rest to 
10 degrees (actively to 15 degrees), radial deviation from 10 
degrees, ulnar deviation to neutral, and then 15 degrees  
radial deviation, for a total of 25 degrees.  The total wrist 
range of motion was approximately 15 degrees.  

Also of record are VA treatment notes dated from July 2003 to 
August 2004.  These records do not show treatment for the 
veteran's left forearm disorder but primarily reflect 
treatment for gastrointestinal and lumbar spine disorders.

Finally, in his statements and testimony, the veteran 
reported that his residuals of a fracture of left forearm and 
left wrist disability had worsened since 2003 and were 
productive of pain and severe limitation of motion and 
corresponding functional impairment.

1.	Residuals of fracture, left forearm

The veteran's left forearm disorder is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5213.  The Board initially 
notes that the report of the March 2003 VA examination shows 
that the veteran is right handed.  Under this code, a 10 
percent rating is warranted when supination in the minor 
extremity is limited to 30 degrees or less.  A 20 percent 
rating is warranted for the minor extremity when pronation is 
lost beyond last quarter of arc, and the hand does not 
approach full pronation, when pronation is lost beyond middle 
of the arc, when there has been a loss of bone fusion, such 
that the major or minor hand is fixed near the middle of the 
arc or is in moderate pronation, and when there has been a 
loss of bone fusion such that the minor hand is fixed in full 
pronation.  A 30 percent rating is warranted when the minor 
hand is fixed in supination or hyperpronation.  

Other relevant diagnostic codes include 5205, 5206, 5207, 
5208, 5209, 5210, 5211, and 5212 (2005).  Under Diagnostic 
Code 5206 a 40 percent evaluation may be assigned for the 
minor elbow when flexion is limited to 45 degrees.  A 30 
percent evaluation is assigned when flexion is limited to 55 
degrees.  A 20 percent evaluation is assigned when flexion is 
limited to either 70 or 90 degrees degrees.  A 10 percent 
evaluation is assigned when flexion is limited to 100 
degrees.  Finally, a 0 percent evaluation is assigned when 
flexion is limited to 110 degrees.  Diagnostic Code 5207 
pertains to the limitation of forearm extension, Diagnostic 
Code 5208 pertains to the limitation of flexion and 
extension, and Diagnostic Codes 5209-5212 pertain to impaired 
flail joints or nonunion of joints.  

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion, 0 to 80 degrees of forearm pronation, and 
0 to 85 degrees of forearm supination. 38 C.F.R. § 4.71, 
Plate I.    

Given the evidence of record, the Board finds that a separate 
disability rating of 20 percent is warranted for the 
veteran's left forearm disorder.  As above, under Diagnostic 
Code 5206 a 20 percent rating for the minor arm is warranted 
when there is evidence of flexion limited to 90 degrees.  The 
February 2004 VA examiner noted left elbow flexion limited to 
95 degrees, with pain.  Since this examination report shows 
flexion limited to 95 degrees with pain, and because 
limitation of flexion is a distinct, non-overlapping symptom 
from limitation of supination or pronation since it relates 
to a different plane of excursion, a separate 20 percent 
rating is warranted for limitation of flexion.  

As for the potential for a higher rating under DC 5206, the 
Board notes that the veteran has flexion to 95 degrees with 
pain.  In order to receive a higher rating under Diagnostic 
Code 5206 he would have to have flexion limited to 55 
degrees.  Although the February 2004 VA examiner referred to 
the veteran's disorder as "elbow ankylosis of 15 degrees," 
the Board emphasizes that the Court, citing Dorland's 
Illustrated Medical Dictionary (28th ed. 1994), has 
repeatedly recognized that, at least for VA compensation 
purposes, ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure."  See Colayong v. West, 12 Vet. App. 524, 528 
(1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  
Since the veteran has 80 degrees of range of motion in his 
left elbow this joint is obviously not ankylosed.  

The veteran is also not entitled to a rating higher than 20 
percent under Diagnostic Code 5213.  The maximum 30 percent 
rating for a minor arm under 5213 requires evidence that the 
hand is fixed in supination or hyperpronation.  During the 
most recent VA examination the veteran had pronation to 45 
degrees and supination through neutral to 15 degrees for a 
total pronation/supination range on the left of 60 degrees.  
Therefore, a higher rating under this code is not warranted.

As to the other listed elbow and forearm diagnostic codes 
including, Diagnostic Codes 5205, 5207, 5208, 5209, 5210, 
5211, and 5212, the Board finds that they are not for 
application in this case.  There is no evidence of ankylosis, 
impairment of flail joint, or nonunion of the arm joints and 
the veteran has extension to 15 degrees in the elbow.  

	2.  Arthritis of the left wrist

The veteran's left wrist disorder is currently rated under 
Diagnostic Code 5215.  The Board again notes that the report 
of the March 2003 VA examination shows that the veteran is 
right handed.  See 38 C.F.R. § 4.69.  Under Diagnostic Code 
5215 a 10 percent rating is warranted when palmar flexion is 
limited to a position in line with the forearm, or when 
dorsiflexion is less than 15 degrees.  This 10 percent rating 
is applicable for either the major or minor limb.  A 10 
percent rating is the only, and therefore the maximum, rating 
available under this code.

As the veteran is already receiving the maximum evaluation 
allowable under Diagnostic Code 5215, the Board must also 
consider Diagnostic Code 5214, which provides for higher 
evaluations for ankylosis of the wrist.  Under this code, a 
40 percent rating is warranted when there is unfavorable 
ankylosis, in any degree of palmar flexion, or with ulnar or 
radial deviation of the minor wrist.  A 30 percent rating is 
warranted when there is ankylosis of the minor wrist in any 
other position, except favorable.  Finally, a 20 percent 
rating is warranted when there is favorable ankylosis in 20 
degrees to 30 degrees dorsiflexion in the minor wrist.  As 
above, ankylosis is defined as "immobility and consolidation 
of a joint due to disease, injury or surgical procedure."  
Colayong, 12 Vet. App. at 528.  

Normal range of motion of the wrist is: dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees. 38 C.F.R. § 4.71, Plate I. 

Given the evidence of record, the Board finds that a 20 
percent rating is warranted for the veteran's left wrist 
disorder.  As above, under Diagnostic Code 5214 a 20 percent 
rating for the minor arm is warranted when there is evidence 
of favorable ankylosis in 20 degrees to 30 degrees 
dorsiflexion.  During the February 2004 VA examination the 
veteran exhibited only 15 degrees of range of motion of the 
left wrist.  Although this does not constitute ankylosis, the 
Board finds that the veteran has a significant loss of range 
of motion, which is analogous to favorable ankylosis.  Thus, 
giving the benefit of the doubt to the veteran, a 20 percent 
rating is warranted.  38 C.F.R. § 4.3.

In reaching these conclusions, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate levels of functional impairment 
such to provide for fair compensation in this case.  In so 
doing, the Board has carefully considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca regarding 
functional impairment attributable to pain, particularly in 
light of the fact that the appellant's disability is 
essentially manifested by pain.  

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the veteran's 
distinct residuals of a fracture of left forearm, or his left 
wrist disability, reflects so exceptional or unusual a 
disability picture as to warrant the assignment of higher an 
evaluations on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The disabilities do not result in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of these factors, the Board is not required to remand 
the claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a separate disability rating of 20 percent 
for limitation of flexion as a residual of fracture, left 
forearm is granted.  

A disability rating greater than 20 percent for impairment of 
pronation and supination as a residual of fracture, left 
forearm, is denied.  

Subject to the law and regulations governing payment of 
monetary benefits, effective February 13, 2003, a 20 percent 
rating for arthritis of the left wrist is granted.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


